Citation Nr: 0519163	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for dislocation of the 
humeral head at the left shoulder with fracture deformity of 
the left scapula, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel	


INTRODUCTION

The veteran had active service from July 1965 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1999, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

This claim was previously before the Board in March 2001 and 
August 2004, at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran's left shoulder disability is manifested by pain, 
weakness, stiffness, and limitation of motion no less than 70 
degrees from the side of his body.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the veteran's left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5202, 5203, 5003, 5010 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

The Board notes that VA letters issued in March 2004 and 
November 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claim for an increased 
rating for a left shoulder disability, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's 


claim was filed and initially denied prior to the enactment 
of the VCAA.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased rating for a left 
shoulder disability.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual Background

A private December 1996 medical record indicates that the 
veteran was experiencing a painful shoulder and that the 
examiner gave the veteran an injection of Depo-Medrol into 
the glenohumeral articulation.

A private medical record dated in September 1997 reveals that 
the veteran was evaluated for a left shoulder disability.  X-
rays of the left shoulder showed a comminuted fracture of the 
scapula with missing elements of the glenoid.  The humerus 
was intact.  The examiner reported that surgical intervention 
would not likely alter the veteran's situation and he advised 
the veteran to consider a job change or to have permanent 
restrictions in terms of overhead lifting, pulling, or 
tugging use of the left shoulder.

The veteran's left shoulder was x-rayed while he was 
hospitalized at a VA hospital between April 1998 and May 
1998.  The x-ray showed a prominent deformity related to a 
dislocation of the shoulder joint.  Also found were reactive 
changes in the head of the humerus, which was diagnosed as 
traumatic arthritis.  The veteran was diagnosed with left 
shoulder pain.

The veteran was afforded a VA compensation and pension 
examination in May 1998.  He complained of experiencing pain, 
weakness, stiffness, swelling, and limited range of motion.  
The veteran indicated that cold, damp weather, particularly 
in October and November, seemed to have the most serious 
effect (which was primarily not being able to lift with his 
left hand) on the flare up of his joint disease.  The 
examiner noted that the additional limitation of motion or 
functional impairment the veteran experienced during a flare-
up seemed to be moderately severe.  The veteran reported that 
he did not use a crutch, a brace, a walker, or prosthesis.  
He also reported that he was right-handed.  It was also 
reported that the veteran did not experience any episodes of 
dislocation or subluxation and that there was no evidence of 
inflammatory arthritis.  On examination, it was noted that 
the veteran was right-handed.  The veteran's left shoulder 
ranges of motion were as follows:  forward flexion- 0 to 90 
degrees, abduction- 0 to 70 degrees, external rotation- 20 to 
70 degrees, internal rotation- limited from about 20 degrees.  
The examiner reported that the veteran's range of motion was 
severely limited and was painful beyond 70 degrees of 
abduction and 90 degrees of forward flexion.  Further, both 
external and internal rotation were limited.  The examiner 
indicated that a left shoulder x-ray showed post-traumatic 
arthritis.  It was also reported that there was weakness, but 
there was no edema, effusion, instability, tenderness, 
redness, heat, abnormal movements or guarding.  There was no 
ankylosis present.  The examiner diagnosed the veteran with 
gunshot wound of the left shoulder, with multiple fragments 
resulting from the gunshot wound to the scapula and that 
there was no evidence of destruction of the humeral head, but 
that the articulation of the humerus was limited.  

The veteran was afforded a VA compensation and pension 
examination in November 2001.  The veteran complained of left 
shoulder pain around the shoulder blades.  He indicated that 
he periodically used a TENS unit and that on a scale of 0 to 
10, his pain was at a level of 4.  The veteran further 
indicated that he took Vicodin tablets two or three times a 
day, especially if the pain was bad and that it was difficult 
to use his arm because of the stiffness and he could not even 
wash his hair.  On examination, the shoulder range of motion 
was a follows:  active and passive abduction was about 80 
degrees, forward flexion was 80 degrees, and external 
rotation was 0 degrees and internal rotation was limited to 
10 degrees only.  The examiner further reported that power 
against resistance was moderate with complaints of pain and 
that there was no abnormal neurological findings into he 
upper limb.  The examiner diagnosed the veteran with history 
of gunshot injury, left shoulder, with gross clarification as 
well as stiffness of the left shoulder.  The examiner further 
reported that as far the complaints of pain was concerned, it 
was only minimal-to-moderate, but that there was considerable 
limitation of motion.

In March 2002, the veteran was afforded a VA compensation and 
pension examination.  Left shoulder examination revealed that 
there was atrophy of the shoulder and appearance of a 
somewhat smaller shoulder girdle as compared to the right 
side.  Range of motion of the left shoulder revealed that 
active and passive abduction were 80 degrees, each, and 
forward flexion was 70 degrees, external rotation was 0 
degrees (with the arm in slight adduction), and internal 
rotation was 10 degrees.  Power of his grip was moderate with 
complaint of pain.  There were no abnormal neurological 
findings in the left upper limb.  The examiner diagnosed the 
veteran with history of gunshot wound to the left shoulder 
with gross destruction of the soft tissues, included skeletal 
structure and gross limitation of motion of the shoulder 
joint.

In September 2002, the VA examiner from the veteran's 
November 2001 and March 2002 examinations, stated, in 
reference to these examinations, that there was no evidence 
of incoordination or fatigability, but that mild weakness was 
noted.  There was no objective evidence of pain and no 
functional loss due to pain, but gross functional loss due to 
structural changes.  According to the physician, the range of 
motion without pain was what was reported in his narrative 
report, but no further motion of the joint was possible due 
to the complaint of pain and there was no likelihood of 
additional limitation of functional ability as the function 
was already grossly limited to due structural change.  The 
examiner further reported that on the basis of the 
examination, the veteran was able to work.

In June 2004, the veteran was afforded a VA compensation and 
pension examination.  The veteran complained of increased 
pain in his left shoulder.  He indicated that his condition 
was bad all of the time, without a real flare up, and that he 
could not wash his hair or hold a cup to drink with his left 
hand.  He again reported that he was right-handed.  On 
physical examination, the reported ranges of motion for the 
left shoulder were as follows:  forward flexion - 0 to 85 
degrees, with pain at 85 degrees, abduction- 0 to 85 degrees, 
with pain at 85 degrees (the pain definitely increased with 
repetition), downward or internal rotation- 0 to 30 degrees 
with pain at 30 degrees, and no upward or external rotation.  
The examiner noted that there was no decrease in the range of 
motion limited by the pain on repetition.  The examiner 
diagnosed the veteran with residual findings of gunshot wound 
to the left shoulder, muscle group III, with post-traumatic 
arthritis of the left shoulder joint.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrants the grant of a 10 percent 
rating, and X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations will result in the 
assignment of a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran can reach his mouth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  Ankylosis of the scapulohumeral articulation 
intermediate between favorable and unfavorable warrants a 30 
percent rating for the minor arm and a 40 percent rating for 
the major arm.  Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and arm motion limited to 25 degrees from the side is rated 
40 percent disabling on the major side and 30 percent rating 
on the minor side.

The fundamental finding for the purpose of applying 
Diagnostic Code 5201 is abduction (that is, elevation of the 
arm from the side).  Abduction ranges from 0 to 180 degrees.  
Full range of motion from the side is to 180 degrees, and 
motion from the side to shoulder level is to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2004).

Under Diagnostic Code 5202, (impairment of the humerus), a 20 
percent evaluation is warranted for recurrent dislocation of 
the scapulohumeral joint, with frequent episodes and guarding 
of all arm movements of the minor arm; recurrent dislocation 
of the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or malunion 
of the humerus with marked deformity of the minor arm or 
moderate deformity.  A 40 percent evaluation is warranted for 
a fibrous union of the minor extremity humerus.  Nonunion of 
the humerus warrants a 50 percent evaluation for the minor 
arm.  A loss of the humerus head warrants a 70 percent 
evaluation for the minor arm.



Analysis

At the outset, the Board notes that the veteran, who is right 
handed, was granted a 20 percent evaluation for his left 
shoulder disability from October 1, 1967.  He filed his claim 
for an increased rating for his left shoulder disability on 
January 5, 1997.

Under the criteria set forth in 38 U.S.C.A. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202, and 5203, the next 
higher evaluation for the right minor shoulder disability at 
issue is 30 percent.  Such is assigned when there is 
ankylosis of the scapulohumeral articulation, intermediate 
between favorable and unfavorable (Diagnostic Code 5200) or 
limitation of motion of the arm to 25 degrees from the side.  
Also, fibrous union of the minor extremity humerus warrants a 
40 percent rating under Diagnostic Code 5202.  A 20 percent 
evaluation is the maximum schedular evaluation assignable 
under Diagnostic Code 5203.

The evidence of does not show that the veteran's left 
shoulder is anklyosed.  In fact, on examination in May 1998, 
the examiner reported that no ankylosis was present.  
Therefore, a higher, 30 percent rating, is not warranted 
under Diagnostic Code 5200.

The evidence of record also does not show that the veteran's 
left shoulder is limited in motion to 25 degrees from his 
side.  In this regard, on examination in May 1998, the 
veteran could forward flex to 90 degrees and could abduct to 
70 degrees.  Similarly, on examination in November 2001, the 
veteran could forward flex and abduct to 80 degrees.  
Additionally, in March 2002, the veteran could forward flex 
to 70 degrees and could abduct to 80 degrees.  Likewise, on 
examination in June 2004, the veteran could forward flex and 
abduct to 85 degrees.  Therefore, a 30 percent evaluation is 
not warranted under Diagnostic Code 5201.

The record does not document findings of fibrous union of the 
minor extremity humerus, so as to warrant a 40 percent 
evaluation under Diagnostic Code 5202.  The record also does 
not document findings that approximate nonunion of the 
scapula and clavicle with loose movement or dislocation such 
to provide a basis for a disability evaluation under 
Diagnostic Code 5203.  Further, even if the veteran had 
symptoms that met the criteria of Diagnostic Code 5203, the 
veteran already receives the highest disability rating, 20 
percent, available under this Diagnostic Code, separate 
disability ratings under Diagnostic Codes 5203 and 5201 would 
be inappropriate. Although the criteria for Diagnostic Code 
5203 do not include limitation of motion of the left arm, the 
diagnostic code does provide that rating limitation of 
function of the contiguous joint is an alternate method to 
rate a disability under that diagnostic code.  Because 
limitation of motion is provided as an alternate method of 
evaluating a disability rather than an additional 
consideration, a separate rating under Diagnostic Code 5201 
would clearly violate 38 C.F.R. § 4.14, which prohibits 
"pyramiding," or compensating a veteran twice for the same 
symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

The Board notes that the May 1998, November 2001, March 2002, 
and June 2004 examinations establish that the veteran 
experienced some pain, weakness, and instability on motion.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that there has been no 
demonstration, by competent clinical evidence, that the 
veteran's symptomology warrants the next higher evaluations 
under Diagnostic Code 5200 or 5201.

Thus, in light of the above findings, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for the disability at issue.


Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to an increased rating for dislocation of the 
humeral head at the left shoulder with fracture deformity of 
the left scapula, currently evaluated as 20 percent 
disabling, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


